Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ATTACHMENT FOR CURRENT FILING OF N-SAR SUB-ITEM 77C John Hancock Trust Special Shareholder Meeting (Unaudited) Special Shareholder Meeting (unaudited) A Special Meeting of the Shareholders of John Hancock Trust (the Trust) was held at the Trusts principal office at 601 Congress Street, Boston Massachu- setts on January 8, 2008, as adjourned to January 28, 2008, as further adjourned with respect to the U.S. Multi Sector Trust to April 14, 2008. Charles L. Bardelis James R. Boyle Peter S. Burgess Elizabeth G. Cook Affirmative Withhold Affirmative Withhold Affirmative Withhold Affirmative Withhold All Cap Core Trust 37,856,466.458 1,464,115.473 37,901,973.387 1,418,608.544 37,838,712.390 1,481,869.541 37,880,050.432 1,440,531.499 All Cap Growth Trust 18,255,775.547 801,316.911 18,257,623.570 799,468.888 18,240,004.679 817,087.779 18,243,322.080 813,770.378 All Cap Value Trust 9,772,222.424 409,506.542 9,817,772.863 363,956.103 9,799,827.239 381,901.727 9,713,515.796 468,213.170 American Asset Allocation Trust 30,976,418.526 989,059.684 30,986,207.890 979,270.320 30,986,207.890 979,270.320 30,932,963.441 1,032,514.769 American Blue Chip Income and Growth Trust 10,224,222.114 270,469.356 10,217,956.468 276,735.002 10,221,740.109 272,951.361 10,162,892.480 331,798.990 American Bond Trust 71,528,245.338 1,699,884.262 71,660,105.694 1,568,023.906 71,665,903.311 1,562,226.289 71,356,712.472 1,871,417.128 American Fundamental Holdings Trust 80,001.000 .000 80,001.000 .000 80,001.000 .000 80,001.000 .000 American Global Diversification Trust 80,001.000 .000 80,001.000 .000 80,001.000 .000 80,001.000 .000 American Global Growth Trust 13,780,780.706 239,180.324 13,797,062.647 222,898.383 13,797,062.647 222,898.383 13,745,579.009 274,382.021 American Global Small Capitalization Trust 5,295,094.829 120,036.911 5,321,855.094 93,276.646 5,299,326.841 115,804.899 5,284,400.957 130,730.783 American Growth Trust 74,835,367.184 1,698,802.796 74,926,390.497 1,607,779.483 74,892,915.063 1,641,254.917 74,513,697.665 2,020,472.315 American Growth-Income Trust 68,793,977.931 1,362,312.169 68,865,964.248 1,290,325.852 68,834,346.772 1,321,943.328 68,591,371.336 1,564,918.764 American High-Income Bond Trust 3,151,253.525 39,722.995 3,154,301.236 36,675.284 3,154,301.236 36,675.284 3,144,640.408 46,336.112 American International Trust 43,628,529.920 1,174,939.120 43,677,547.111 1,125,921.929 43,648,468.853 1,155,000.187 43,512,205.240 1,291,263.800 American New World Trust 4,315,754.288 160,292.192 4,325,875.967 150,170.513 4,317,278.529 158,767.951 4,287,790.236 188,256.244 Blue Chip Growth Trust 133,566,031.104 5,256,680.943 133,596,303.340 5,226,408.707 133,493,797.066 5,328,914.981 133,091,063.910 5,731,648.137 Capital Appreciation Trust 105,557,967.687 3,318,243.590 105,606,571.552 3,269,639.725 105,562,347.777 3,313,863.500 105,177,771.086 3,698,440.191 Classic Value Trust 3,458,506.707 34,470.543 3,458,506.707 34,470.543 3,448,864.228 44,113.022 3,458,506.707 34,470.543 Core Equity Trust 44,033,208.312 1,372,612.749 44,033,208.312 1,372,612.749 44,033,208.312 1,372,612.749 43,625,858.480 1,779,962.581 Emerging Growth Trust 2,469,230.694 70,798.955 2,462,500.002 77,529.647 2,469,230.694 70,798.955 2,453,897.551 86,132.098 Emerging Markets Value Trust 32,621,657.640 993,175.801 32,621,657.640 993,175.801 32,621,657.640 993,175.801 32,621,657.640 993,175.801 Emerging Small Company Trust 8,741,708.994 337,361.820 8,747,385.556 331,685.258 8,732,935.861 346,134.953 8,719,763.963 359,306.851 Equity-Income Trust 131,542,404.735 4,281,690.387 131,455,287.568 4,368,807.554 131,488,922.368 4,335,172.754 131,174,258.279 4,649,836.843 Financial Services Trust 6,828,829.977 174,904.750 6,829,204.228 174,530.499 6,830,663.057 173,071.670 6,823,757.480 179,977.247 Franklin Templeton Founding Allocation Trust 76,710,694.709 3,049,667.851 76,967,297.754 2,793,064.806 76,590,430.998 3,169,931.562 76,636,824.809 3,123,537.751 Fundamental Value Trust 80,944,335.981 2,239,104.397 81,034,575.373 2,148,865.005 80,979,693.685 2,203,746.693 80,656,814.915 2,526,625.463 Global Trust 32,676,009.359 1,424,457.560 32,747,017.580 1,353,449.339 32,702,680.733 1,397,786.186 32,686,416.686 1,414,050.233 Global Allocation Trust 23,950,134.852 407,598.658 23,990,585.837 367,147.673 23,985,745.712 371,987.798 23,839,187.495 518,546.015 Global Real Estate Trust 36,344,090.026 1,117,470.038 36,366,034.849 1,085,525.215 36,338,566.696 1,112,993.368 36,239,186.782 1,212,373.282 Health Sciences Trust 11,812,373.671 365,837.845 11,822,872.714 355,338.802 11,811,528.819 366,682.697 11,718,768.223 459,443.293 Income & Value Trust 35,743,924.290 1,117,480.087 35,746,662.576 1,114,741.801 35,751,088.820 1,110,315.557 35,701,080.906 1,160,323.471 International Core Trust 97,788,348.747 3,706,058.222 97,454,075.192 4,040,331.777 97,752,454.844 3,741,952.125 97,374,063.193 4,120,343.776 International Opportunities Trust 5,624,778.930 285,801.550 5,598,751.725 311,828.755 5,624,778.930 285,801.550 5,577,993.210 332,587.270 International Small Cap Trust 25,776,173.970 768,790.318 25,821,721.784 723,242.504 25,714,866.278 830,098.010 25,652,514.519 892,449.769 International Value Trust 91,578,747.012 3,448,075.725 91,513,038.054 3,513,784.683 91,527,591.317 3,499,231.420 91,209,590.517 3,817,232.220 Large Cap Trust 43,232,576.989 1,337,050.494 43,279,253.155 1,290,374.328 43,191,070.454 1,378,557.029 43,065,709.552 1,503,917.931 Large Cap Value Trust 24,890,233.125 1,336,547.422 24,850,164.086 1,376,616.461 24,905,344.131 1,321,436.416 24,734,750.857 1,492,029.690 Managed Trust 103,181,562.726 4,720,521.305 103,172,646.453 4,729,437.578 103,211,568.354 4,690,515.677 103,047,667.678 4,854,416.353 Mid Cap Intersection Trust 25,287,742.518 .000 25,287,742.518 .000 25,287,742.518 .000 25,287,742.518 .000 Mid Cap Stock Trust 67,605,967.358 2,439,118.235 67,565,039.944 2,480,045.649 67,580,152.942 2,464,932.651 67,287,387.599 2,757,697.994 Mid Cap Value Trust 34,014,230.663 888,475.289 33,996,186.313 906,519.639 34,018,421.745 884,284.207 33,859,401.700 1,043,304.252 Mid Cap Value Equity Trust 9,441,730.683 295,497.843 9,452,502.225 284,726.301 9,439,307.616 297,920.910 9,408,828.711 328,399.815 Mid Value Trust 14,143,838.421 504,347.257 14,128,408.989 519,776.689 14,167,816.505 480,369.173 14,143,014.900 505,170.778 Mutual Shares Trust 25,625,828.500 959,159.930 25,711,570.112 873,418.318 25,585,643.482 999,344.948 25,601,145.694 983,842.736 Natural Resources Trust 26,226,414.429 1,433,772.219 26,248,639.002 1,411,547.646 26,258,792.033 1,401,394.615 26,102,860.137 1,557,326.511 Optimized All Cap Trust 7,680,168.572 265,295.288 7,690,406.891 255,056.969 7,716,102.020 229,361.840 7,715,378.371 230,085.489 Optimized Value Trust 57,138,755.330 1,958,474.208 57,143,093.125 1,954,136.413 57,143,093.125 1,954,136.413 57,031,895.187 2,065,334.351 Overseas Equity Trust 36,252,561.483 1,437,501.215 36,233,688.072 1,456,374.626 36,235,186.101 1,454,876.597 36,200,618.396 1,489,444.302 Pacific Rim Trust 9,262,048.721 453,607.899 9,303,213.016 412,443.604 9,242,007.897 473,648.723 9,185,235.419 530,421.201 Real Estate Equity Trust 19,663,309.914 609,348.776 19,680,945.540 591,713.150 19,664,229.138 608,429.552 19,609,430.012 663,228.678 Real Estate Securities Trust 35,236,024.463 1,879,040.267 35,275,257.685 1,839,807.045 35,250,202.232 1,864,862.498 35,050,475.899 2,064,588.831 Science & Technology Trust 21,019,972.072 914,080.954 21,094,049.423 840,003.603 21,023,281.702 910,771.324 20,986,436.638 947,616.388 Small Cap Trust 217,389.085 5.495 217,389.085 5.495 217,389.085 5.495 216,261.517 1,133.063 Small Cap Growth Trust 24,849,179.326 845,064.830 24,837,144.373 857,099.783 24,876,429.125 817,815.031 24,656,448.085 1,037,796.071 Small Cap Intrinsic Value Trust 11,875,950.511 374,188.313 11,889,642.056 360,496.768 11,873,454.584 376,684.240 11,836,468.681 413,670.143 Small Cap Opportunities Trust 5,818,907.062 262,478.448 5,829,596.885 251,788.625 5,822,158.195 259,227.315 5,790,153.420 291,232.090 Small Cap Value Trust 16,741,482.611 811,442.668 16,758,975.664 793,949.615 16,766,580.240 786,345.039 16,648,503.818 904,421.461 Small Company Trust 707,697.737 33,104.693 699,586.456 41,215.974 703,681.816 37,120.614 703,375.370 37,427.060 Small Company Growth Trust 15,073,442.262 462,275.954 15,087,129.237 448,588.979 15,071,391.058 464,327.158 15,027,204.121 508,514.095 Small Company Value Trust 17,852,144.424 512,021.766 17,856,775.077 507,391.113 17,844,958.379 519,207.811 17,756,021.346 608,144.844 U.S. Core Trust 34,117,496.935 1,274,880.066 34,140,066.264 1,252,310.737 34,100,878.904 1,291,498.097 34,087,769.426 1,304,607.575 U.S. Large Cap Trust 24,398,582.726 666,487.614 24,391,620.426 673,449.914 24,392,694.941 672,375.399 24,374,627.236 690,443.104 U.S. Multi Sector Trust 115,723,024.941 3,590,726.424 115,838,648.532 3,475,102.833 115,711,320.717 3,602,430.648 115,375,660.745 3,938,090.620 Utilities Trust 9,902,762.890 624,914.060 9,916,260.898 611,416.052 9,902,866.167 624,810.783 9,859,366.174 668,310.776 Value Trust 12,241,267.643 429,369.894 12,253,771.206 416,866.331 12,239,328.237 431,309.300 12,236,474.366 434,163.171 Value & Restructuring Trust 24,608,669.990 766,756.489 24,630,789.026 744,637.453 24,611,288.693 764,137.786 24,544,653.347 830,773.132 Vista Trust 7,672,476.266 241,761.812 7,681,322.673 232,915.405 7,670,867.483 243,370.595 7,646,981.775 267,256.303 241 Hassell H. McClellan James M. Oates F. David Rolwing Affirmative Withhold Affirmative Withhold Affirmative Withhold All Cap Core Trust All Cap Growth Trust All Cap Value Trust American Asset Allocation Trust American Blue Chip Income and Growth Trust American Bond Trust American Fundamental Holdings Trust American Global Diversification Trust American Global Growth Trust American Global Small Capitalization Trust American Growth Trust American Growth-Income Trust American High-Income Bond Trust American International Trust American New World Trust Blue Chip Growth Trust Capital Appreciation Trust Classic Value Trust Core Equity Trust Emerging Growth Trust Emerging Markets Value Trust Emerging Small Company Trust Equity-Income Trust Financial Services Trust Franklin Templeton Founding Allocation Trust Fundamental Value Trust Global Trust Global Allocation Trust Global Real Estate Trust Health Sciences Trust Income & Value Trust International Core Trust International Opportunities Trust International Small Cap Trust International Value Trust Large Cap Trust Large Cap Value Trust Managed Trust Mid Cap Intersection Trust Mid Cap Stock Trust Mid Cap Value Trust Mid Cap Value Equity Trust Mid Value Trust Mutual Shares Trust Natural Resources Trust Optimized All Cap Trust Optimized Value Trust Overseas Equity Trust Pacific Rim Trust Real Estate Equity Trust Real Estate Securities Trust Science & Technology Trust Small Cap Trust Small Cap Growth Trust Small Cap Intrinsic Value Trust Small Cap Opportunities Trust Small Cap Value Trust Small Company Trust Small Company Growth Trust Small Company Value Trust U.S. Core Trust U.S. Large Cap Trust U.S. Multi Sector Trust Utilities Trust Value Trust Value & Restructuring Trust Vista Trust Proposal 2(a): Approval of an Amendment to Declaration of Trust authorizing the conversion of JHT to another form of business entity. Affirmative Against Abstain All Cap Core Trust 36,168,458.649 1,344,772.552 1,807,350.730 All Cap Growth Trust 17,322,963.821 904,792.083 829,336.554 All Cap Value Trust 9,438,677.566 426,180.101 316,871.299 American Asset Allocation Trust 29,364,440.728 1,340,110.287 1,260,927.195 American Blue Chip Income and Growth Trust 9,779,832.989 406,231.791 308,626.690 American Bond Trust 67,379,147.059 2,984,606.329 2,864,376.212 American Fundamental Holdings Trust 80,001.000 .000 .000 American Global Diversification Trust 80,001.000 .000 .000 American Global Growth Trust 13,429,228.445 235,795.639 354,936.946 American Global Small Capitalization Trust 5,160,042.511 121,218.016 133,871.213 American Growth Trust 70,800,617.918 2,961,640.556 2,771,911.506 American Growth-Income Trust 65,145,058.851 2,420,673.826 2,590,557.423 American High-Income Bond Trust 3,083,485.780 51,227.707 56,263.033 American International Trust 41,561,638.634 1,625,880.928 1,615,949.478 American New World Trust 4,108,776.429 172,553.118 194,716.933 Blue Chip Growth Trust 126,838,715.241 6,247,474.881 5,736,521.925 Capital Appreciation Trust 100,256,489.579 4,329,627.053 4,290,094.645 Classic Value Trust 3,263,584.109 174,738.806 54,654.335 Core Equity Trust 43,237,829.142 1,065,980.292 1,102,011.627 Emerging Growth Trust 2,385,096.168 143,842.701 11,090.780 Emerging Markets Value Trust 32,621,657.640 993,175.801 .000 Emerging Small Company Trust 8,445,272.012 291,549.882 342,248.920 Equity-Income Trust 124,875,698.383 5,532,951.119 5,415,445.620 Financial Services Trust 6,512,417.750 239,108.666 252,208.311 Franklin Templeton Founding Allocation Trust 73,393,577.841 3,716,219.617 2,650,565.102 Fundamental Value Trust 77,156,115.774 3,232,869.758 2,794,454.846 Global Trust 31,104,282.830 1,363,472.216 1,632,711.873 Global Allocation Trust 22,944,413.779 714,240.674 699,079.057 Global Real Estate Trust 34,348,453.340 1,541,979.917 1,561,126.807 Health Sciences Trust 11,437,880.137 434,946.127 305,385.252 Income & Value Trust 33,775,341.543 1,253,294.199 1,832,768.635 International Core Trust 95,343,980.287 3,498,317.744 2,652,108.938 International Opportunities Trust 5,331,842.914 330,050.041 248,687.525 International Small Cap Trust 24,714,128.319 1,023,154.226 807,681.743 International Value Trust 86,938,507.245 4,273,592.170 3,814,723.322 Large Cap Trust 41,272,108.875 1,636,421.607 1,661,097.001 Large Cap Value Trust 24,441,606.158 1,243,341.981 541,832.408 Managed Trust 94,475,125.490 7,371,569.657 6,055,388.884 Mid Cap Intersection Trust 25,287,742.518 .000 .000 Mid Cap Stock Trust 64,345,432.224 3,148,944.276 2,550,709.093 Mid Cap Value Trust 32,484,389.601 1,259,240.976 1,159,075.375 Mid Cap Value Equity Trust 8,926,542.311 439,654.544 371,031.671 Mid Value Trust 13,049,270.441 1,272,326.584 326,588.653 Mutual Shares Trust 24,517,430.282 1,181,886.118 885,672.030 Natural Resources Trust 24,322,647.869 2,125,624.270 1,211,914.509 Optimized All Cap Trust 7,258,879.398 349,077.796 337,506.666 Optimized Value Trust 54,256,028.405 2,842,013.957 1,999,187.176 Overseas Equity Trust 34,525,583.816 1,816,327.954 1,348,150.928 Pacific Rim Trust 8,931,322.815 336,319.540 448,014.265 Real Estate Equity Trust 18,583,861.103 849,178.319 839,619.268 Real Estate Securities Trust 33,316,604.676 2,261,100.962 1,537,359.092 Science & Technology Trust 20,095,436.515 910,094.374 928,522.137 Small Cap Trust 214,096.554 .000 3,298.026 Small Cap Growth Trust 23,513,091.246 1,315,332.064 865,820.846 Small Cap Intrinsic Value Trust 11,236,783.183 548,251.025 465,104.616 Small Cap Opportunities Trust 5,605,678.166 251,466.689 224,240.655 Small Cap Value Trust 15,913,510.671 1,108,787.308 530,627.300 Small Company Trust 665,676.578 66,979.598 8,146.254 Small Company Growth Trust 14,244,191.097 662,775.344 628,751.775 Small Company Value Trust 16,858,461.688 789,333.420 716,371.082 U.S. Core Trust 32,430,454.411 1,477,647.100 1,484,275.490 U.S. Large Cap Trust 23,478,204.448 739,191.758 847,674.134 U.S. Multi Sector Trust 109,405,381.904 5,114,981.265 4,793,388.196 Utilities Trust 9,420,306.227 680,237.466 427,133.257 Value Trust 11,639,629.396 444,565.321 586,442.820 Value & Restructuring Trust 23,265,502.630 1,054,652.879 1,055,270.970 Vista Trust 7,259,600.749 354,166.435 300,470.894 243 Proposal 2(b): Approval of the Reorganization of JHT from a Massachusetts business trust to a Delaware limited liability company pursuant to a Plan of Conversion. Affirmative Against Abstain All Cap Core Trust 36,387,212.022 1,263,198.112 1,670,171.797 All Cap Growth Trust 17,562,671.572 729,882.810 764,538.076 All Cap Value Trust 9,505,849.965 371,685.217 304,193.784 American Asset Allocation Trust 29,690,411.985 1,158,581.277 1,116,484.948 American Blue Chip Income and Growth Trust 9,763,616.529 389,482.085 341,592.856 American Bond Trust 68,026,089.244 2,427,205.450 2,774,834.906 American Fundamental Holdings Trust 80,001.000 .000 .000 American Global Diversification Trust 80,001.000 .000 .000 American Global Growth Trust 13,503,123.650 197,737.600 319,099.780 American Global Small Capitalization Trust 5,201,313.753 109,294.405 104,523.582 American Growth Trust 71,377,592.647 2,294,066.283 2,862,511.050 American Growth-Income Trust 65,621,683.639 1,961,365.926 2,573,240.535 American High-Income Bond Trust 3,088,794.522 41,724.149 60,457.849 American International Trust 41,799,231.566 1,381,254.838 1,622,982.636 American New World Trust 4,126,291.463 194,543.267 155,211.750 Blue Chip Growth Trust 128,010,632.282 5,527,592.216 5,284,487.549 Capital Appreciation Trust 100,833,395.444 3,744,916.832 4,297,899.001 Classic Value Trust 3,283,155.837 118,475.741 91,345.672 Core Equity Trust 43,812,635.144 911,106.621 682,079.296 Emerging Growth Trust 2,433,768.825 95,170.044 11,090.780 Emerging Markets Value Trust 32,621,657.640 993,175.801 .000 Emerging Small Company Trust 8,486,631.147 264,542.025 327,897.642 Equity-Income Trust 125,736,759.987 4,937,401.580 5,149,933.555 Financial Services Trust 6,668,807.064 144,872.182 190,055.481 Franklin Templeton Founding Allocation Trust 74,577,360.404 2,766,397.009 2,416,605.147 Fundamental Value Trust 77,746,601.993 2,818,499.186 2,618,339.199 Global Trust 31,174,113.152 1,203,013.697 1,723,340.070 Global Allocation Trust 23,098,325.742 607,263.555 652,144.213 Global Real Estate Trust 34,714,259.997 1,323,537.912 1,413,762.155 Health Sciences Trust 11,490,710.874 398,426.545 289,074.097 Income & Value Trust 33,893,073.072 1,058,905.767 1,909,425.538 International Core Trust 95,611,977.182 3,199,743.020 2,682,686.767 International Opportunities Trust 5,409,240.671 266,406.855 234,932.954 International Small Cap Trust 24,910,021.528 855,373.833 779,568.927 International Value Trust 87,585,900.567 3,692,158.011 3,748,764.159 Large Cap Trust 41,485,887.628 1,480,448.903 1,603,290.952 Large Cap Value Trust 24,508,551.746 1,157,866.149 560,362.652 Managed Trust 94,995,086.858 6,875,085.085 6,031,912.088 Mid Cap Intersection Trust 25,287,742.518 .000 .000 Mid Cap Stock Trust 64,852,258.921 2,722,367.183 2,470,459.489 Mid Cap Value Trust 32,609,986.464 1,195,990.816 1,096,728.672 Mid Cap Value Equity Trust 9,005,893.644 400,816.636 330,518.246 Mid Value Trust 13,212,946.910 1,132,781.683 302,457.085 Mutual Shares Trust 24,912,976.893 864,515.058 807,496.479 Natural Resources Trust 24,694,076.075 1,970,452.642 995,657.931 Optimized All Cap Trust 7,279,222.192 375,907.324 290,334.344 Optimized Value Trust 54,763,095.990 2,058,906.522 2,275,227.026 Overseas Equity Trust 34,786,201.102 1,636,450.396 1,267,411.200 Pacific Rim Trust 8,981,289.203 322,971.073 411,396.344 Real Estate Equity Trust 18,780,808.743 735,067.289 756,782.658 Real Estate Securities Trust 33,707,830.119 1,879,984.660 1,527,249.951 Science & Technology Trust 20,387,962.734 690,064.807 856,025.485 Small Cap Trust 212,559.869 .000 4,834.711 Small Cap Growth Trust 23,814,032.768 1,033,566.696 846,644.692 Small Cap Intrinsic Value Trust 11,337,665.694 500,422.175 412,050.955 Small Cap Opportunities Trust 5,647,655.581 193,500.236 240,229.693 Small Cap Value Trust 15,946,691.404 1,098,073.301 508,160.574 Small Company Trust 680,541.388 52,114.788 8,146.254 Small Company Growth Trust 14,390,381.149 581,703.126 563,633.941 Small Company Value Trust 16,969,205.249 738,865.680 656,095.261 U.S. Core Trust 32,690,683.340 1,253,341.540 1,448,352.121 U.S. Large Cap Trust 23,527,143.345 712,848.144 825,078.851 U.S. Multi Sector Trust 110,488,290.797 4,524,221.768 4,301,238.800 Utilities Trust 9,598,162.129 656,518.167 272,996.654 Value Trust 11,738,333.080 347,946.058 584,358.399 Value & Restructuring Trust 23,514,783.239 910,287.327 950,355.913 Vista Trust 7,324,783.274 323,273.412 266,181.392 244 Proposal 3(a): Approval of an Amendment to the Advisory Agreement clarifying that the Adviser has authority to manage Fund assets directly. Affirmative Against Abstain All Cap Core Trust 36,276,091.074 1,377,367.584 1,667,123.273 All Cap Growth Trust 17,644,667.628 624,442.262 787,982.568 All Cap Value Trust 9,404,611.303 411,137.116 365,980.547 American Fundamental Holdings Trust 80,001.000 .000 .000 American Global Diversification Trust 80,001.000 .000 .000 Blue Chip Growth Trust 128,194,685.515 5,208,697.706 5,419,328.826 Capital Appreciation Trust 101,397,725.453 3,341,053.592 4,137,432.232 Classic Value Trust 3,311,652.848 93,492.836 87,831.566 Core Equity Trust 42,552,717.327 1,382,736.067 1,470,367.667 Emerging Growth Trust 2,405,384.807 103,847.600 30,797.242 Emerging Markets Value Trust 32,621,657.640 993,175.801 .000 Emerging Small Company Trust 8,535,606.788 231,479.417 311,984.609 Equity-Income Trust 126,229,936.055 4,653,952.041 4,940,207.026 Financial Services Trust 6,640,754.214 114,098.633 248,881.880 Franklin Templeton Founding Allocation Trust 74,812,752.855 2,660,898.456 2,286,711.249 Fundamental Value Trust 77,757,819.862 2,875,348.496 2,550,272.020 Global Trust 30,919,391.837 1,563,041.346 1,618,033.736 Global Allocation Trust 23,004,510.543 718,939.281 634,283.686 Global Real Estate Trust 34,923,281.221 1,161,582.081 1,366,696.762 Health Sciences Trust 11,471,584.141 409,377.643 297,249.732 Income & Value Trust 34,164,422.328 1,052,154.491 1,644,827,558 International Core Trust 94,834,304.807 4,206,829.698 2,453,272.464 International Opportunities Trust 5,452,721.496 270,675.304 187,183.680 International Small Cap Trust 24,969,218.471 820,254.898 755,490.919 International Value Trust 87,274,019.589 3,937,588.347 3,815,214.801 Large Cap Trust 41,419,295.791 1,535,476.348 1,614,855.344 Large Cap Value Trust 23,958,388.795 1,558,671.677 709,720.075 Managed Trust 96,699,990.930 5,451,508.397 5,750,584.704 Mid Cap Intersection Trust 25,287,742.518 .000 .000 Mid Cap Stock Trust 64,894,120.596 2,757,103.872 2,393,861.125 Mid Cap Value Trust 32,610,326.277 1,167,056.926 1,125,322.749 Mid Cap Value Equity Trust 9,059,424.585 342,096.658 335,707.283 Mid Value Trust 13,522,643.290 726,621.873 398,920.515 Mutual Shares Trust 24,901,038.106 919,853.706 764,096.618 Natural Resources Trust 24,127,753.088 2,304,832.102 1,227,601.458 Optimized All Cap Trust 7,450,205.372 200,776.826 294,481.662 Optimized Value Trust 55,617,475.570 1,307,606.812 2,172,147.156 Overseas Equity Trust 35,191,796.906 1,172,786.303 1,325,479.489 Pacific Rim Trust 9,015,278.233 316,152.625 384,225.762 Real Estate Equity Trust 18,894,303.126 641,253.081 737,102.483 Real Estate Securities Trust 33,714,625.146 1,853,054.451 1,547,385.133 Science & Technology Trust 20,371,873.580 720,421.909 841,757.537 Small Cap Trust 214,091.059 5.495 3,298.026 Small Cap Growth Trust 23,896,806.236 824,123.662 973,314.258 Small Cap Intrinsic Value Trust 11,399,308.787 430,713.693 420,116.344 Small Cap Opportunities Trust 5,713,191.954 167,711.677 200,481.879 Small Cap Value Trust 16,176,370.939 865,814.574 510,739.766 Small Company Trust 695,809.505 36,846.671 8,146.254 Small Company Growth Trust 14,479,009.416 499,004.937 557,703.863 Small Company Value Trust 17,001,417.575 720,993.986 641,754.629 U.S. Core Trust 32,632,624.234 1,208,788.058 1,550,964.709 U.S. Large Cap Trust 23,623,128.027 627,778.874 814,163.439 U.S. Multi Sector Trust 111,140,153.597 3,904,688.316 4,268,909.452 Utilities Trust 9,537,305.386 705,563.130 284,808.434 Value Trust 11,758,421.780 365,474.301 546,741.456 Value & Restructuring Trust 23,651,512.282 800,282.598 923,631.599 Vista Trust 7,364,569.602 278,266.072 271,402.404 245 Proposal 3(b): Approval of an Amendment to the Advisory Agreement clarifying the liability standard applicable to the Adviser. Affirmative Against Abstain All Cap Core Trust All Cap Growth Trust All Cap Value Trust American Fundamental Holdings Trust American Global Diversification Trust Blue Chip Growth Trust Capital Appreciation Trust Classic Value Trust Core Equity Trust Emerging Growth Trust Emerging Markets Value Trust Emerging Small Company Trust Equity-Income Trust Financial Services Trust Franklin Templeton Founding Allocation Trust Fundamental Value Trust Global Trust Global Allocation Trust Global Real Estate Trust Health Sciences Trust Income & Value Trust International Core Trust International Opportunities Trust International Small Cap Trust International Value Trust Large Cap Trust Large Cap Value Trust Managed Trust Mid Cap Intersection Trust Mid Cap Stock Trust Mid Cap Value Trust Mid Cap Value Equity Trust Mid Value Trust Mutual Shares Trust Natural Resources Trust Optimized All Cap Trust Optimized Value Trust Overseas Equity Trust Pacific Rim Trust Real Estate Equity Trust Real Estate Securities Trust Science & Technology Trust Small Cap Trust Small Cap Growth Trust Small Cap Intrinsic Value Trust Small Cap Opportunities Trust Small Cap Value Trust Small Company Trust Small Company Growth Trust Small Company Value Trust U.S. Core Trust U.S. Large Cap Trust U.S. Multi Sector Trust Utilities Trust Value Trust Value & Restructuring Trust Vista Trust Proposal 3(c): Approval of an Amendment to the Advisory Agreement transferring to a new service agreement with the Adviser the financial, accounting and administrative services currently performed by the Adviser under the Advisory Agreement. Affirmative Against Abstain All Cap Core Trust 35,888,238.280 1,448,864.788 1,983,478.863 All Cap Growth Trust 17,404,064.861 793,241.792 859,785.805 All Cap Value Trust 9,339,475.923 496,358.319 345,894.724 American Fundamental Holdings Trust 80,001.000 .000 .000 American Global Diversification Trust 80,001.000 .000 .000 Blue Chip Growth Trust 126,569,852.436 6,302,967.178 5,949,892.433 Capital Appreciation Trust 100,065,763.281 4,417,094.935 4,393,353.061 Classic Value Trust 3,283,333.022 124,267.363 85,376.865 Core Equity Trust 42,629,666.708 1,752,397.888 1,023,756.465 Emerging Growth Trust 2,326,526.480 201,426.317 12,076.852 Emerging Markets Value Trust 32,621,657.640 993,175.801 .000 Emerging Small Company Trust 8,443,071.699 263,782.824 372,216.291 Equity-Income Trust 124,377,317.401 5,512,743.482 5,934,034.239 Financial Services Trust 6,588,798.436 161,857.717 253,078.574 Franklin Templeton Founding Allocation Trust 73,380,051.201 3,615,625.290 2,764,686.069 Fundamental Value Trust 77,415,563.094 2,962,420.513 2,805,456.771 Global Trust 30,648,712.459 1,634,182.012 1,817,572.448 Global Allocation Trust 23,014,405.994 661,580.838 681,746.678 Global Real Estate Trust 34,584,974.158 1,378,205.177 1,488,380.729 Health Sciences Trust 11,469,647.148 407,148.068 301,416.300 Income & Value Trust 33,726,436.965 1,282,483.160 1,852,484.252 International Core Trust 94,103,846.009 4,781,504.021 2,609,056.939 International Opportunities Trust 5,348,456.203 343,478.288 218,645.989 International Small Cap Trust 24,562,378.509 1,088,837.882 893,747.897 International Value Trust 87,418,103.249 3,952,338.791 3,656,380.697 Large Cap Trust 41,176,157.108 1,672,159.941 1,721,310.434 Large Cap Value Trust 23,757,762.526 1,661,649.426 807,368.595 Managed Trust 95,811,001.846 6,327,882.649 5,763,199.536 Mid Cap Intersection Trust 25,287,742.518 .000 .000 Mid Cap Stock Trust 64,296,776.177 3,208,073.325 2,540,236.091 Mid Cap Value Trust 32,304,964.179 1,337,698.803 1,260,042.970 Mid Cap Value Equity Trust 8,963,345.651 410,359.307 363,523.568 Mid Value Trust 13,441,640.084 864,425.705 342,119.889 Mutual Shares Trust 24,512,886.482 1,148,279.795 923,822.153 Natural Resources Trust 24,114,860.260 2,225,055.560 1,320,270.828 Optimized All Cap Trust 7,254,267.627 301,662.987 389,533.246 Optimized Value Trust 54,703,094.278 2,129,193.398 2,264,941.862 Overseas Equity Trust 33,894,500.501 1,599,787.690 2,195,774.507 Pacific Rim Trust 8,901,870.181 348,993.643 464,792.796 Real Estate Equity Trust 18,707,734.972 763,203.624 804,720.094 Real Estate Securities Trust 33,178,581.544 2,163,154.900 1,773,328.286 Science & Technology Trust 20,298,778.633 803,616.588 831,657.805 Small Cap Trust 214,096.554 .000 3,298.026 Small Cap Growth Trust 23,779,395.462 1,013,187.974 901,660.720 Small Cap Intrinsic Value Trust 11,280,944.092 516,343.969 452,850.763 Small Cap Opportunities Trust 5,632,907.522 236,888.574 211,589.414 Small Cap Value Trust 15,989,273.115 1,035,601.036 528,051.128 Small Company Trust 647,658.110 79,589.158 13,555.162 Small Company Growth Trust 14,331,852.262 597,011.845 606,854.109 Small Company Value Trust 16,881,731.142 778,464.038 703,971.010 U.S. Core Trust 32,179,094.989 1,612,676.238 1,600,605.774 U.S. Large Cap Trust 23,571,456.385 647,825.516 845,788.439 U.S. Multi Sector Trust 110,018,837.524 4,666,255.261 4,628,658.580 Utilities Trust 9,431,273.278 683,757.794 412,645.878 Value Trust 11,645,496.966 428,195.541 596,945.030 Value & Restructuring Trust 23,416,818.301 951,082.310 1,007,525.868 Vista Trust 7,288,116.631 333,586.087 292,535.360 247 Proposal 4: Approval of an Amended Rule 12b-1 Distribution Plan (12b-1 Plan) for each of the Series I, Series II and Series III shares of each of the Original American Feeder Funds Affirmative Against Abstain American Blue Chip Income and Growth Trust 9,588,303.221 480,925.355 425,462.894 American Bond Trust 67,956,593.772 1,917,882.792 3,353,653.036 American Growth Trust 70,929,360.178 2,374,022.449 3,230,787.353 American Growth-Income Trust 65,269,193.742 1,948,085.551 2,939,010.807 American International Trust 41,579,308.406 1,395,209.327 1,828,951.307 248 Proposal 5(a): Approval of Amended Fundamental Investment Restrictions regarding Concentration. Affirmative Against Abstain All Cap Core Trust All Cap Growth Trust All Cap Value Trust American Fundamental Holdings Trust American Global Diversification Trust Blue Chip Growth Trust Capital Appreciation Trust Classic Value Trust Core Equity Trust Emerging Growth Trust Emerging Markets Value Trust Emerging Small Company Trust Equity-Income Trust Financial Services Trust Franklin Templeton Founding Allocation Trust Fundamental Value Trust Global Trust Global Allocation Trust Global Real Estate Trust Income & Value Trust International Core Trust International Opportunities Trust International Small Cap Trust International Value Trust Large Cap Trust Large Cap Value Trust Managed Trust Mid Cap Intersection Trust Mid Cap Stock Trust Mid Cap Value Trust Mid Cap Value Equity Trust Mid Value Trust Mutual Shares Trust Optimized All Cap Trust Optimized Value Trust Overseas Equity Trust Pacific Rim Trust Real Estate Equity Trust Science & Technology Trust Small Cap Trust Small Cap Growth Trust Small Cap Intrinsic Value Trust Small Cap Opportunities Trust Small Cap Value Trust Small Company Trust Small Company Growth Trust Small Company Value Trust U.S. Core Trust U.S. Large Cap Trust U.S. Multi Sector Trust Value Trust Value & Restructuring Trust Vista Trust Proposal 5(b): Approval of Amended Fundamental Investment Restrictions regarding Diversification. Affirmative Against Abstain All Cap Core Trust All Cap Growth Trust All Cap Value Trust American Fundamental Holdings Trust American Global Diversification Trust Blue Chip Growth Trust Capital Appreciation Trust Classic Value Trust Emerging Growth Trust Emerging Markets Value Trust Emerging Small Company Trust Equity-Income Trust Franklin Templeton Founding Allocation Trust Fundamental Value Trust Global Trust Global Allocation Trust Global Real Estate Trust Income & Value Trust International Core Trust International Opportunities Trust International Small Cap Trust International Value Trust Large Cap Trust Large Cap Value Trust Managed Trust Mid Cap Intersection Trust Mid Cap Stock Trust Mid Cap Value Trust Mid Cap Value Equity Trust Mid Value Trust Mutual Shares Trust Optimized All Cap Trust Optimized Value Trust Overseas Equity Trust Pacific Rim Trust Real Estate Equity Trust Science & Technology Trust Small Cap Trust Small Cap Growth Trust Small Cap Intrinsic Value Trust Small Cap Opportunities Trust Small Cap Value Trust Small Company Trust Small Company Growth Trust Small Company Value Trust U.S. Core Trust U.S. Large Cap Trust U.S. Multi Sector Trust Value Trust Value & Restructuring Trust Vista Trust Proposal 5(c): Approval of Amended Fundamental Investment Restrictions regarding Borrowing. Affirmative Against Abstain All Cap Core Trust All Cap Growth Trust All Cap Value Trust American Fundamental Holdings Trust American Global Diversification Trust Blue Chip Growth Trust Capital Appreciation Trust Classic Value Trust Core Equity Trust Emerging Growth Trust Emerging Markets Value Trust Emerging Small Company Trust Equity-Income Trust Financial Services Trust Franklin Templeton Founding Allocation Trust Fundamental Value Trust Global Trust Global Allocation Trust Global Real Estate Trust Health Sciences Trust Income & Value Trust International Core Trust International Opportunities Trust International Small Cap Trust International Value Trust Large Cap Trust Large Cap Value Trust Managed Trust Mid Cap Intersection Trust Mid Cap Stock Trust Mid Cap Value Trust Mid Cap Value Equity Trust Mid Value Trust Mutual Shares Trust Natural Resources Trust Optimized All Cap Trust Optimized Value Trust Overseas Equity Trust Pacific Rim Trust Real Estate Equity Trust Real Estate Securities Trust Science & Technology Trust Small Cap Trust Small Cap Growth Trust Small Cap Intrinsic Value Trust Small Cap Opportunities Trust Small Cap Value Trust Small Company Trust Small Company Growth Trust Small Company Value Trust U.S. Core Trust U.S. Large Cap Trust U.S. Multi Sector Trust Utilities Trust Value Trust Value & Restructuring Trust Vista Trust Proposal 5(d): Approval of Amended Fundamental Investment Restrictions regarding Underwriting. Affirmative Against Abstain All Cap Core Trust All Cap Growth Trust All Cap Value Trust American Fundamental Holdings Trust American Global Diversification Trust Blue Chip Growth Trust Capital Appreciation Trust Classic Value Trust Core Equity Trust Emerging Growth Trust Emerging Markets Value Trust Emerging Small Company Trust Equity-Income Trust Financial Services Trust Franklin Templeton Founding Allocation Trust Fundamental Value Trust Global Trust Global Allocation Trust Global Real Estate Trust Health Sciences Trust Income & Value Trust International Core Trust International Opportunities Trust International Small Cap Trust International Value Trust Large Cap Trust Large Cap Value Trust Managed Trust Mid Cap Intersection Trust Mid Cap Stock Trust Mid Cap Value Trust Mid Cap Value Equity Trust Mid Value Trust Mutual Shares Trust Natural Resources Trust Optimized All Cap Trust Optimized Value Trust Overseas Equity Trust Pacific Rim Trust Real Estate Equity Trust Real Estate Securities Trust Science & Technology Trust Small Cap Trust Small Cap Growth Trust Small Cap Intrinsic Value Trust Small Cap Opportunities Trust Small Cap Value Trust Small Company Trust Small Company Growth Trust Small Company Value Trust U.S. Core Trust U.S. Large Cap Trust U.S. Multi Sector Trust Utilities Trust Value Trust Value & Restructuring Trust Vista Trust Proposal 5(e): Approval of Amended Fundamental Investment Restrictions regarding Real Estate. Affirmative Against Abstain All Cap Core Trust All Cap Growth Trust All Cap Value Trust American Fundamental Holdings Trust American Global Diversification Trust Blue Chip Growth Trust Capital Appreciation Trust Classic Value Trust Core Equity Trust Emerging Growth Trust Emerging Markets Value Trust Emerging Small Company Trust Equity-Income Trust Financial Services Trust Franklin Templeton Founding Allocation Trust Fundamental Value Trust Global Trust Global Allocation Trust Global Real Estate Trust Health Sciences Trust Income & Value Trust International Core Trust International Opportunities Trust International Small Cap Trust International Value Trust Large Cap Trust Large Cap Value Trust Managed Trust Mid Cap Intersection Trust Mid Cap Stock Trust Mid Cap Value Trust Mid Cap Value Equity Trust Mid Value Trust Mutual Shares Trust Natural Resources Trust Optimized All Cap Trust Optimized Value Trust Overseas Equity Trust Pacific Rim Trust Real Estate Equity Trust Real Estate Securities Trust Science & Technology Trust Small Cap Trust Small Cap Growth Trust Small Cap Intrinsic Value Trust Small Cap Opportunities Trust Small Cap Value Trust Small Company Trust Small Company Growth Trust Small Company Value Trust U.S. Core Trust U.S. Large Cap Trust U.S. Multi Sector Trust Utilities Trust Value Trust Value & Restructuring Trust Vista Trust Proposal 5(f): Approval of Amended Fundamental Investment Restrictions regarding Commodities. Affirmative Against Abstain All Cap Core Trust All Cap Growth Trust All Cap Value Trust American Fundamental Holdings Trust American Global Diversification Trust Blue Chip Growth Trust Capital Appreciation Trust Classic Value Trust Core Equity Trust Emerging Growth Trust Emerging Markets Value Trust Emerging Small Company Trust Equity-Income Trust Financial Services Trust Franklin Templeton Founding Allocation Trust Fundamental Value Trust Global Trust Global Allocation Trust Global Real Estate Trust Health Sciences Trust Income & Value Trust International Core Trust International Opportunities Trust International Small Cap Trust International Value Trust Large Cap Trust Large Cap Value Trust Managed Trust Mid Cap Intersection Trust Mid Cap Stock Trust Mid Cap Value Trust Mid Cap Value Equity Trust Mid Value Trust Mutual Shares Trust Natural Resources Trust Optimized All Cap Trust Optimized Value Trust Overseas Equity Trust Pacific Rim Trust Real Estate Equity Trust Real Estate Securities Trust Science & Technology Trust Small Cap Trust Small Cap Growth Trust Small Cap Intrinsic Value Trust Small Cap Opportunities Trust Small Cap Value Trust Small Company Trust Small Company Growth Trust Small Company Value Trust U.S. Core Trust U.S. Large Cap Trust U.S. Multi Sector Trust Utilities Trust Value Trust Value & Restructuring Trust Vista Trust Proposal 5(g): Approval of Amended Fundamental Investment Restrictions regarding Loans. Affirmative Against Abstain All Cap Core Trust All Cap Growth Trust All Cap Value Trust American Fundamental Holdings Trust American Global Diversification Trust Blue Chip Growth Trust Capital Appreciation Trust Classic Value Trust Core Equity Trust Emerging Growth Trust Emerging Markets Value Trust Emerging Small Company Trust Equity-Income Trust Financial Services Trust Franklin Templeton Founding Allocation Trust Fundamental Value Trust Global Trust Global Allocation Trust Global Real Estate Trust Health Sciences Trust Income & Value Trust International Core Trust International Opportunities Trust International Small Cap Trust International Value Trust Large Cap Trust Large Cap Value Trust Managed Trust Mid Cap Intersection Trust Mid Cap Stock Trust Mid Cap Value Trust Mid Cap Value Equity Trust Mid Value Trust Mutual Shares Trust Natural Resources Trust Optimized All Cap Trust Optimized Value Trust Overseas Equity Trust Pacific Rim Trust Real Estate Equity Trust Real Estate Securities Trust Science & Technology Trust Small Cap Trust Small Cap Growth Trust Small Cap Intrinsic Value Trust Small Cap Opportunities Trust Small Cap Value Trust Small Company Trust Small Company Growth Trust Small Company Value Trust U.S. Core Trust U.S. Large Cap Trust U.S. Multi Sector Trust Utilities Trust Value Trust Value & Restructuring Trust Vista Trust Proposal 5(h): Approval of Amended Fundamental Investment Restrictions regarding Senior Securities. Affirmative Against Abstain All Cap Core Trust All Cap Growth Trust All Cap Value Trust American Fundamental Holdings Trust American Global Diversification Trust Blue Chip Growth Trust Capital Appreciation Trust Classic Value Trust Core Equity Trust Emerging Growth Trust Emerging Markets Value Trust Emerging Small Company Trust Equity-Income Trust Financial Services Trust Franklin Templeton Founding Allocation Trust Fundamental Value Trust Global Trust Global Allocation Trust Global Real Estate Trust Health Sciences Trust Income & Value Trust International Core Trust International Opportunities Trust International Small Cap Trust International Value Trust Large Cap Trust Large Cap Value Trust Managed Trust Mid Cap Intersection Trust Mid Cap Stock Trust Mid Cap Value Trust Mid Cap Value Equity Trust Mid Value Trust Mutual Shares Trust Natural Resources Trust Optimized All Cap Trust Optimized Value Trust Overseas Equity Trust Pacific Rim Trust Real Estate Equity Trust Real Estate Securities Trust Science & Technology Trust Small Cap Trust Small Cap Growth Trust Small Cap Intrinsic Value Trust Small Cap Opportunities Trust Small Cap Value Trust Small Company Trust Small Company Growth Trust Small Company Value Trust U.S. Core Trust U.S. Large Cap Trust U.S. Multi Sector Trust Utilities Trust Value Trust Value & Restructuring Trust Vista Trust Proposal 1(a): Approval of Agreement and Plan of Reorganization providing for the combination of the Dynamic Growth Trust into the Mid Cap Stock Trust. At the meeting held on April 14, 2008, the proposal was approved by the shareholders of the Dynamic Growth Trust. The number of votes FOR or AGAINST or which ABSTAINED from voting is set forth below: FOR AGAINST ABSTAINED Dynamic Growth Trust 31,734,049.630 976,592.735 2,659,468.247 Proposal 1(b): Approval of Agreement and Plan of Reorganization providing for the combination of the Growth & Income Trust into the Quantitative All Cap Trust. At the meeting held on April 14, 2008, the proposal was approved by the shareholders of the Growth & Income Trust. The number of votes FOR or AGAINST or which ABSTAINED from voting is set forth below: FOR AGAINST ABSTAINED Growth & Income Trust 128,665,558.316 7,720,202.277 13,899,841.920 Proposal 1(c): Approval of Agreement and Plan of Reorganization providing for the combination of the Quantitative Mid Cap Trust into the Mid Cap Index Trust. At the meeting held on April 14, 2008, the proposal was approved by the shareholders of the Quantitative Mid Cap Trust. The number of votes FOR or AGAINST or which ABSTAINED from voting is set forth below: FOR AGAINST ABSTAINED Quantitative Mid Cap Trust 3,605,520.294 202,295.684 197,661.242 FOR AGAINST ABSTAINED U.S. Global Leaders Trust 4,838,079.985 78,237.937 369,235.128 Proposal 1(d): Approval of Agreement and Plan of Reorganization providing for the combination of the U.S. Global Leaders Trust into the Blue Chip Growth Trust. At the meeting held on April 14, 2008, the proposal was approved by the shareholders of the U.S. Global Leaders Trust. The number of votes FOR or AGAINST or which ABSTAINED from voting is set forth below: 257 Special Shareholder Meeting (unaudited) A Special Meeting of the Shareholders of John Hancock Trust (the Trust) was held at the Trusts principal office at 601 Congress Street, Boston Massachu- setts on January 8, 2008, as adjourned to January 28, 2008, as further adjourned with respect to the U.S. Multi Sector Trust to April 14, 2008. Proposal 1: Election of the following seven nominees as Trustees of JHT. Charles L. Bardelis James R. Boyle Peter S. Burgess Elizabeth G. Cook Affirmative Withhold Affirmative Withhold Affirmative Withhold Affirmative Withhold Active Bond Trust 194,743,276.886 6,410,506.768 194,999,317.289 6,154,466.365 194,888,850.873 6,264,932.781 194,435,484.441 6,718,299.213 Core Bond Trust 21,961,924.309 105,882.750 21,961,924.309 105,882.750 21,961,924.309 105,882.750 21,961,924.309 105,882.750 Global Bond Trust 80,621,421.619 2,214,335.727 80,749,769.164 2,085,988.182 80,658,991.031 2,176,766.315 80,584,680.399 2,251,076.947 High Income Trust 31,810,923.498 .000 31,810,923.498 .000 31,810,923.498 .000 31,810,923.498 .000 High Yield Trust 197,687,065.824 7,913,349.448 197,645,294.604 7,955,120.668 197,626,081.862 7,974,333.410 195,580,583.685 10,019,831.587 Income Trust 25,641,937.349 957,632.941 25,727,545.353 872,024.937 25,601,814.983 997,755.307 25,617,293.007 982,277.283 Investment Quality Bond Trust 37,298,896.033 1,132,209.658 37,310,436.164 1,120,669.527 37,298,509.071 1,132,596.620 37,268,548.603 1,162,557.088 Money Market Trust 101,298,740.643 6,622,459.357 103,533,357.658 4,387,842.342 103,265,769.093 4,655,430.907 102,453,832.147 5,467,367.853 Money Market Trust B 550,281,503.909 37,841,068.414 550,659,119.181 37,463,453.142 550,833,817.462 37,288,754.861 548,959,766.062 39,162,806.261 Real Return Bond Trust 89,263,269.213 2,174,949.563 88,747,799.422 2,690,419.354 89,263,269.213 2,174,949.563 88,908,254.020 2,529,964.756 Short-Term Bond Trust 26,061,813.078 858,749.886 26,053,642.283 866,920.681 26,056,162.532 864,400.432 26,039,315.105 881,247.859 Spectrum Income Trust 74,862,104.772 2,374,059.622 74,927,390.183 2,308,774.211 74,877,360.687 2,358,803.707 74,682,679.930 2,553,484.464 Strategic Bond Trust 21,836,658.026 869,809.215 21,858,647.037 847,820.204 21,886,289.345 820,177.896 21,863,541.007 842,926.234 Strategic Income Trust 1,434,189.171 3,170.719 1,434,189.171 3,170.719 1,434,189.171 3,170.719 1,425,954.477 11,405.413 Total Return Trust 50,039,102.258 1,472,347.651 49,995,584.406 1,515,865.503 50,036,463.223 1,474,986.686 49,929,169.612 1,582,280.297 U.S. Government Securities Trust 18,506,167.934 759,755.465 18,486,390.635 779,532.764 18,489,909.518 776,013.881 18,466,735.810 799,187.589 U.S. High Yield Bond Trust 306,469.809 16,485.251 306,469.809 16,485.251 306,469.809 16,485.251 306,469.809 16,485.251 Hassell H. McClellan James M. Oates F. David Rolwing Affirmative Withhold Affirmative Withhold Affirmative Withhold Active Bond Trust 194,640,496.957 6,513,286.697 194,988,226.474 6,165,557.180 194,508,149.032 6,645,634.622 Core Bond Trust 21,961,924.309 105,882.750 21,961,924.309 105,882.750 21,961,924.309 105,882.750 Global Bond Trust 80,703,157.649 2,132,599.697 80,667,843.854 2,167,913.492 80,519,171.314 2,316,586.032 High Income Trust 31,810,923.498 .000 31,810,923.498 .000 31,810,923.498 .000 High Yield Trust 196,607,898.850 8,992,516.422 196,768,462.700 8,831,952.572 195,802,049.873 9,798,365.399 Income Trust 25,698,675.403 900,894.887 25,702,617.379 896,952.911 25,632,652.583 966,917.707 Investment Quality Bond Trust 37,306,048.600 1,125,057.091 37,318,322.458 1,112,783.233 37,268,124.401 1,162,981.290 Money Market Trust 102,725,880.663 5,195,319.337 103,584,636.092 4,336,563.908 102,589,696.196 5,331,503.804 Money Market Trust B 550,540,977.707 37,581,594.616 551,048,330.466 37,074,241.857 549,448,543.558 38,674,028.765 Real Return Bond Trust 89,166,612.341 2,271,606.435 88,882,519.373 2,555,699.403 88,932,618.465 2,505,600.311 Short-Term Bond Trust 26,058,557.170 862,005.794 26,062,405.411 858,157.553 26,073,619.844 846,943.120 Spectrum Income Trust 74,823,978.938 2,412,185.456 74,909,050.233 2,327,114.161 74,707,860.085 2,528,304.309 Strategic Bond Trust 21,858,647.037 847,820.204 21,857,120.981 849,346.260 21,770,942.898 935,524.343 Strategic Income Trust 1,417,883.852 19,476.038 1,433,582.747 3,777.143 1,410,255.582 27,104.308 Total Return Trust 49,993,475.579 1,517,974.330 50,003,484.511 1,507,965.398 49,834,175.905 1,677,274.004 U.S. Government Securities Trust 18,480,285.804 785,637.595 18,509,191.759 756,731.640 18,442,171.700 823,751.699 U.S. High Yield Bond Trust 306,469.809 16,485.251 306,469.809 16,485.251 306,469.809 16,485.251 Proposal 2(a): Approval of an Amendment to Declaration of Trust authorizing the conversion of JHT to another form of business entity. Affirmative Against Abstain Active Bond Trust 181,144,956.851 10,646,801.429 9,362,025.374 Core Bond Trust 21,227,121.085 196,945.622 643,740.352 Global Bond Trust 76,675,418.301 2,609,300.760 3,551,038.285 High Income Trust 31,810,923.498 .000 .000 High Yield Trust 188,862,509.315 9,287,061.633 7,450,844.324 Income Trust 24,475,503.739 1,239,791.634 884,274.917 Investment Quality Bond Trust 35,460,868.951 1,682,737.399 1,287,499.341 Money Market Trust 98,599,016.928 5,569,608.837 3,752,574.235 Money Market Trust B 496,759,705.042 49,894,131.219 41,468,736.062 Real Return Bond Trust 82,989,079.107 2,017,803.566 6,431,336.103 Short-Term Bond Trust 25,070,905.274 1,322,404.062 527,253.628 Spectrum Income Trust 70,741,831.053 3,200,953.478 3,293,739.863 Strategic Bond Trust 20,991,721.089 805,353.933 909,392.219 Strategic Income Trust 1,197,292.408 53,194.920 186,872.562 Total Return Trust 47,701,464.189 1,358,327.933 2,451,657.787 U.S. Government Securities Trust 17,585,485.405 905,024.111 775,413.883 U.S. High Yield Bond Trust 261,518.927 60,200.478 1,235.655 122 Proposal 2(b): Approval of the Reorganization of JHT from a Massachusetts business trust to a Delaware limited liability company pursuant to a Plan of Conversion. Affirmative Against Abstain Active Bond Trust 182,580,537.697 9,421,262.347 9,151,983.610 Core Bond Trust 21,227,121.085 196,945.622 643,740.352 Global Bond Trust 77,110,815.136 2,552,202.321 3,172,739.889 High Income Trust 31,810,923.498 .000 .000 High Yield Trust 189,039,639.418 8,821,973.756 7,738,802.098 Income Trust 24,870,438.917 922,910.128 806,221.245 Investment Quality Bond Trust 35,165,351.119 1,863,396.877 1,402,357.695 Money Market Trust 100,491,760.518 3,867,620.501 3,561,818.981 Money Market Trust B 499,002,158.773 52,175,929.176 36,944,484.374 Real Return Bond Trust 83,038,906.627 2,736,101.431 5,663,210.718 Short-Term Bond Trust 25,159,092.893 1,155,730.834 605,739.237 Spectrum Income Trust 71,534,655.010 2,732,985.962 2,968,523.422 Strategic Bond Trust 21,020,207.647 785,138.229 901,121.365 Strategic Income Trust 1,220,958.712 31,450.860 184,950.318 Total Return Trust 47,707,135.136 1,331,683.635 2,472,631.138 U.S. Government Securities Trust 17,691,320.695 815,447.508 759,155.196 U.S. High Yield Bond Trust 261,518.928 25,806.453 35,629.679 Proposal 3(a): Approval of an Amendment to the Advisory Agreement clarifying that the Advisers authority to manage Fund assets directly. Affirmative Against Abstain Active Bond Trust 184,778,077.208 7,630,237.535 8,745,468.911 Core Bond Trust 21,318,183.957 105,882.750 643,740.352 Global Bond Trust 77,377,286.750 2,106,839.765 3,351,630.831 High Income Trust 31,810,923.498 .000 .000 High Yield Trust 191,941,524.183 6,952,270.102 6,706,620.987 Income Trust 24,948,966.940 887,718.737 762,884.613 Investment Quality Bond Trust 35,729,144.932 1,376,089.035 1,325,871.724 Money Market Trust 99,434,660.924 4,653,775.612 3,832,763.464 Money Market Trust B 518,799,218.512 31,609,138.143 37,714,215.668 Real Return Bond Trust 84,215,317.283 1,270,962.712 5,951,938.781 Short-Term Bond Trust 25,232,939.928 1,041,488.283 646,134.753 Spectrum Income Trust 71,953,743.687 2,425,903.998 2,856,516.709 Strategic Bond Trust 20,989,257.278 740,632.509 976,577.454 Strategic Income Trust 1,230,529.045 19,958.283 186,872.562 Total Return Trust 47,873,007.877 1,390,644.259 2,247,797.773 U.S. Government Securities Trust 17,762,697.376 640,558.083 862,667.940 U.S. High Yield Bond Trust 261,518.927 60,200.478 1,235.655 Proposal 3(b): Approval of an Amendment to the Advisory Agreement clarifying the liability standard applicable to the Adviser. Affirmative Against Abstain Active Bond Trust 184,486,486.694 7,466,285.937 9,201,011.023 Core Bond Trust 21,318,183.957 105,882.750 643,740.352 Global Bond Trust 76,991,742.545 2,395,143.654 3,448,871.147 High Income Trust 31,810,923.498 .000 .000 High Yield Trust 190,841,701.153 6,603,832.499 8,154,881.620 Income Trust 24,780,039.028 950,855.530 868,675.732 Investment Quality Bond Trust 35,701,372.540 1,373,139.678 1,356,593.473 Money Market Trust 101,181,226.328 3,196,734.620 3,543,239.052 Money Market Trust B 506,230,569.231 44,868,594.433 37,023,408.659 Real Return Bond Trust 83,104,602.428 1,746,688.698 6,586,927.650 Short-Term Bond Trust 24,889,820.205 1,366,513.565 664,229.194 Spectrum Income Trust 71,810,094.446 2,509,612.884 2,916,457.064 Strategic Bond Trust 20,989,419.040 666,394.645 1,050,653.556 Strategic Income Trust 1,229,490.376 20,564.707 187,304.807 Total Return Trust 48,013,930.738 1,334,756.551 2,162,762.620 U.S. Government Securities Trust 17,704,975.071 640,863.660 920,084.668 U.S. High Yield Bond Trust 275,354.739 11,970.642 35,629.679 123 Proposal 3(c): Approval of an Amendment to the Advisory Agreement transferring to a new service agreement with the Adviser the financial, accounting and administrative services currently performed by the Adviser under the Advisory Agreement. Affirmative Against Abstain Active Bond Trust 182,359,782.684 9,368,115.707 9,425,885.263 Core Bond Trust 21,318,183.957 105,882.750 643,740.352 Global Bond Trust 77,124,164.946 2,430,329.716 3,281,262.684 High Income Trust 31,810,923.498 .000 .000 High Yield Trust 188,247,444.982 7,589,251.645 9,763,718.645 Income Trust 24,471,003.171 1,206,228.243 922,338.876 Investment Quality Bond Trust 35,474,866.405 1,586,302.917 1,369,936.369 Money Market Trust 100,250,684.199 3,801,955.954 3,868,559.847 Money Market Trust B 514,665,138.513 36,054,833.123 37,402,600.687 Real Return Bond Trust 82,938,471.253 1,957,944.542 6,541,802.981 Short-Term Bond Trust 24,988,341.173 1,366,874.678 565,347.113 Spectrum Income Trust 71,215,877.720 2,877,593.086 3,142,693.588 Strategic Bond Trust 20,849,317.321 841,902.808 1,015,247.112 Strategic Income Trust 1,212,179.138 37,269.520 187,911.232 Total Return Trust 47,884,612.634 1,450,802.575 2,176,034.700 U.S. Government Securities Trust 17,720,707.567 662,158.901 883,056.931 U.S. High Yield Bond Trust 261,518.928 25,806.453 35,629.679 Proposal 5(a): Approval of Amended Fundamental Investment Restrictions regarding Concentration. Affirmative Against Abstain Active Bond Trust 186,838,277.765 5,842,967.661 8,472,538.228 Core Bond Trust 21,318,183.957 105,882.750 643,740.352 Global Bond Trust 78,058,976.823 2,046,030.946 2,730,749.577 High Income Trust 31,810,923.498 .000 .000 High Yield Trust 191,489,486.998 5,350,027.505 8,760,900.769 Income Trust 25,169,420.535 578,674.635 851,475.120 Investment Quality Bond Trust 35,994,199.003 1,203,914.607 1,232,992.081 Money Market Trust 100,752,662.825 4,416,721.947 2,751,815.228 Money Market Trust B 521,501,803.465 20,920,910.219 45,699,858.639 Real Return Bond Trust 86,772,664.404 1,645,661.262 3,019,893.110 Short-Term Bond Trust 25,659,118.418 658,223.189 603,221.357 Spectrum Income Trust 72,588,722.710 2,123,655.254 2,523,786.430 Strategic Bond Trust 21,337,920.079 605,623.283 762,923.879 Strategic Income Trust 1,422,892.725 6,048.186 8,418.979 Total Return Trust 49,023,533.521 990,479.724 1,497,436.664 U.S. Government Securities Trust 18,193,865.063 588,691.038 483,367.298 U.S. High Yield Bond Trust 275,354.739 11,970.642 35,629.679 Proposal 5(b): Approval of Amended Fundamental Investment Restrictions regarding Diversification. Affirmative Against Abstain Active Bond Trust 186,951,694.504 5,753,708.486 8,448,380.664 Core Bond Trust 21,318,183.957 105,882.750 643,740.352 Global Bond Trust High Income Trust 31,810,923.498 .000 .000 High Yield Trust 191,372,954.944 5,397,384.682 8,830,075.646 Income Trust 25,131,267.281 616,827.889 851,475.120 Investment Quality Bond Trust 35,991,921.230 1,212,047.205 1,227,137.256 Money Market Trust 102,317,832.333 2,918,250.655 2,685,117.012 Money Market Trust B 520,077,443.523 22,415,513.169 45,629,615.631 Real Return Bond Trust Short-Term Bond Trust 25,577,513.819 739,568.705 603,480.440 Spectrum Income Trust 72,647,463.983 2,084,372.593 2,504,327.818 Strategic Bond Trust 21,364,718.228 602,045.403 739,703.610 Strategic Income Trust 1,422,892.725 6,048.186 8,418.979 Total Return Trust 49,062,219.084 987,511.892 1,461,718.933 U.S. Government Securities Trust 18,210,870.438 574,471.727 480,581.234 U.S. High Yield Bond Trust 275,354.739 11,970.642 35,629.679 124 Proposal 5(c): Approval of Amended Fundamental Investment Restrictions regarding Borrowing. Affirmative Against Abstain Active Bond Trust Core Bond Trust Global Bond Trust High Income Trust High Yield Trust Income Trust Investment Quality Bond Trust Money Market Trust Money Market Trust B Real Return Bond Trust Short-Term Bond Trust Spectrum Income Trust Strategic Bond Trust Strategic Income Trust Total Return Trust U.S. Government Securities Trust U.S. High Yield Bond Trust Proposal 5(d): Approval of Amended Fundamental Investment Restrictions regarding Underwriting. Affirmative Against Abstain Active Bond Trust Core Bond Trust Global Bond Trust High Income Trust High Yield Trust Income Trust Investment Quality Bond Trust Money Market Trust Money Market Trust B Real Return Bond Trust Short-Term Bond Trust Spectrum Income Trust Strategic Bond Trust Strategic Income Trust Total Return Trust U.S. Government Securities Trust U.S. High Yield Bond Trust Proposal 5(e): Approval of Amended Fundamental Investment Restrictions regarding Real Estate. Affirmative Against Abstain Active Bond Trust Core Bond Trust Global Bond Trust High Income Trust High Yield Trust Income Trust Investment Quality Bond Trust Money Market Trust Money Market Trust B Real Return Bond Trust Short-Term Bond Trust Spectrum Income Trust Strategic Bond Trust Strategic Income Trust Total Return Trust U.S. Government Securities Trust U.S. High Yield Bond Trust Proposal 5(f): Approval of Amended Fundamental Investment Restrictions regarding Commodities. Affirmative Against Abstain Active Bond Trust Core Bond Trust Global Bond Trust High Income Trust High Yield Trust Income Trust Investment Quality Bond Trust Money Market Trust Money Market Trust B Real Return Bond Trust Short-Term Bond Trust Spectrum Income Trust Strategic Bond Trust Strategic Income Trust Total Return Trust U.S. Government Securities Trust U.S. High Yield Bond Trust Proposal 5(g): Approval of Amended Fundamental Investment Restrictions regarding Loans. Affirmative Against Abstain Active Bond Trust Core Bond Trust Global Bond Trust High Income Trust High Yield Trust Income Trust Investment Quality Bond Trust Money Market Trust Money Market Trust B Real Return Bond Trust Short-Term Bond Trust Spectrum Income Trust Strategic Bond Trust Strategic Income Trust Total Return Trust U.S. Government Securities Trust U.S. High Yield Bond Trust Proposal 5(h): Approval of Amended Fundamental Investment Restrictions regarding Senior Securities. Affirmative Against Abstain Active Bond Trust Core Bond Trust Floating Rate Income Trust Global Bond Trust High Income Trust High Yield Trust Income Trust Investment Quality Bond Trust Money Market Trust Money Market Trust B Real Return Bond Trust Short-Term Bond Trust Spectrum Income Trust Strategic Bond Trust Strategic Income Trust Total Return Trust U.S. Government Securities Trust U.S. High Yield Bond Trust A Special Meeting of the Shareholders of John Hancock Trust (the Trust) was held at the Trusts principal office at 601 Congress Street, Boston, Massachu- setts on January 8, 2008, as adjourned to January 28, 2008, as further adjourned with respect to the U.S. Multi Sector Trust to April 14, 2008. Proposal 1: Election of the following seven nominees as Trustees of JHT. Charles L. Bardelis James R. Boyle Peter S. Burgess Elizabeth G. Cook Affirmative Withhold Affirmative Withhold Affirmative Withhold Affirmative Withhold 500 Index Trust 21,565,172.808 950,844.122 21,564,274.194 951,742.736 21,574,588.376 941,428.554 21,549,384.014 966,632.916 500 Index Trust B 66,293,723.637 1,972,358.106 66,276,249.910 1,989,831.833 66,322,581.963 1,943,499.780 66,227,881.821 2,038,199.922 Index Allocation Trust 22,038,800.836 780,298.674 22,073,819.049 745,280.461 22,101,121.098 717,978.412 21,849,288.192 969,811.318 International Equity Index Trust 28,760,705.845 924,105.421 28,777,296.894 907,514.372 28,759,064.245 925,747.021 28,834,604.639 850,206.627 International Equity Index Trust B 446,554.593 4,084.237 446,554.593 4,084.237 446,554.593 4,084.237 446,554.593 4,084.237 Mid Cap Index Trust 33,281,448.606 1,494,896.964 33,320,830.035 1,455,515.535 33,329,800.002 1,446,545.568 33,304,650.827 1,471,694.743 Small Cap Index Trust 12,520,717.027 459,412.903 12,546,452.224 433,677.706 12,561,154.584 418,975.346 12,486,136.767 493,993.163 Total Bond Market Trust A 63,141.250 .000 63,141.250 .000 63,141.250 .000 63,141.250 .000 Total Bond Market Trust B 16,034,226.268 384,101.760 16,038,357.317 379,970.711 16,027,806.751 390,521.277 15,896,457.106 521,870.922 Total Stock Market Index Trust 10,261,732.343 255,564.842 10,269,570.243 247,726.942 10,267,267.607 250,029.578 10,269,213.739 248,083.446 Hassell H. McClellan James M. Oates F. David Rolwing Affirmative Withhold Affirmative Withhold Affirmative Withhold 500 Index Trust 21,561,459.872 954,557.058 21,569,317.399 946,699.531 21,543,223.384 972,793.546 500 Index Trust B 66,242,086.354 2,023,995.389 66,283,649.202 1,982,432.541 66,194,608.045 2,071,473.698 Index Allocation Trust 22,073,012.782 746,086.728 22,095,871.610 723,227.900 21,831,856.431 987,243.079 International Equity Index Trust 28,759,070.687 925,740.579 28,704,519.206 980,292.060 28,767,643.067 917,168.199 International Equity Index Trust B 446,554.593 4,084.237 446,554.593 4,084.237 446,035.221 4,603.609 Mid Cap Index Trust 33,351,425.951 1,424,919.619 33,350,112.622 1,426,232.948 33,292,388.758 1,483,956.812 Small Cap Index Trust 12,558,815.292 421,314.638 12,543,236.709 436,893.221 12,523,056.332 457,073.598 Total Bond Market Trust A 63,141.250 .000 63,141.250 .000 63,141.250 .000 Total Bond Market Trust B 15,915,832.588 502,495.440 15,922,310.358 496,017.670 15,911,009.721 507,318.307 Total Stock Market Index Trust 10,238,524.444 278,772.741 10,260,885.354 256,411.831 10,234,979.631 282,317.554 Proposal 2(a): Approval of an Amendment to Declaration of Trust authorizing the conversion of JHT to another form of business entity. Affirmative Against Abstain 500 Index Trust 20,681,354.951 1,026,230.223 808,431.756 500 Index Trust B 62,641,475.636 2,649,735.401 2,974,870.706 Index Allocation Trust 20,072,118.194 1,047,315.248 1,699,666.068 International Equity Index Trust 27,338,183.507 1,537,911.800 808,715.959 International Equity Index Trust B 437,055.389 13,583.441 .000 Mid Cap Index Trust 32,004,371.197 1,421,913.864 1,350,060.509 Small Cap Index Trust 12,014,725.044 550,186.119 415,218.767 Total Bond Market Trust A 63,141.250 .000 .000 Total Bond Market Trust B 15,290,016.460 622,069.597 506,241.971 Total Stock Market Index Trust 9,843,107.568 309,928.930 364,260.687 Proposal 2(b): Approval of the Reorganization of JHT from a Massachusetts business trust to a Delaware limited liability company pursuant to a Plan of Conversion. Affirmative Against Abstain 500 Index Trust 20,723,322.622 1,044,896.722 747,797.586 500 Index Trust B 63,172,602.749 2,249,668.310 2,843,810.684 Index Allocation Trust 20,305,498.663 943,583.410 1,570,017.437 International Equity Index Trust 27,706,607.221 1,201,502.324 776,701.721 International Equity Index Trust B 437,055.389 13,583.441 .000 Mid Cap Index Trust 31,988,460.114 1,558,670.244 1,229,215.212 Small Cap Index Trust 12,062,321.039 561,631.063 356,177.828 Total Bond Market Trust A 63,141.250 .000 .000 Total Bond Market Trust B 15,373,964.734 567,123.036 477,240.258 Total Stock Market Index Trust 9,909,097.508 248,440.162 359,759.515 50 Proposal 3(a): Approval of an Amendment to the Advisory Agreement clarifying that the Adviser has authority to manage Fund assets directly. Affirmative Against Abstain 500 Index Trust 20,975,324.226 813,052.695 727,640.009 500 Index Trust B 63,457,212.851 2,004,439.819 2,804,429.073 Index Allocation Trust 20,556,994.644 762,019.731 1,500,085.135 International Equity Index Trust 27,802,855.087 1,093,523.140 788,433.039 International Equity Index Trust B 446,554.593 4,084.237 .000 Mid Cap Index Trust 32,027,437.581 1,465,401.476 1,283,506.513 Small Cap Index Trust 12,192,319.818 412,850.854 374,959.258 Total Bond Market Trust A 63,141.250 .000 .000 Total Bond Market Trust B 15,602,146.444 321,194.328 494,987.256 Total Stock Market Index Trust 9,911,694.554 252,264.167 353,338.464 Proposal 3(b): Approval of an Amendment to the Advisory Agreement clarifying the liability standard applicable to the Adviser. Affirmative Against Abstain 500 Index Trust 20,858,011.071 874,655.167 783,350.692 500 Index Trust B 63,378,450.244 2,060,713.735 2,826,917.764 Index Allocation Trust 20,523,846.981 818,678.779 1,476,573.750 International Equity Index Trust 27,634,250.939 1,250,310.625 800,249.702 International Equity Index Trust B 436,536.017 14,102.813 .000 Mid Cap Index Trust 32,102,534.457 1,403,058.999 1,270,752.114 Small Cap Index Trust 12,063,239.383 486,422.308 430,468.239 Total Bond Market Trust A 63,141.250 .000 .000 Total Bond Market Trust B 15,510,714.646 389,805.323 517,808.059 Total Stock Market Index Trust 9,946,501.581 230,682.999 340,112.605 Proposal 3(c): Approval of an Amendment to the Advisory Agreement transferring to a new service agreement within the Adviser the financial, accounting and administrative services currently performed by the Adviser under the Advisory Agreement. Affirmative Against Abstain 500 Index Trust 20,821,714.554 908,469.451 785,832.925 500 Index Trust B 62,440,419.464 2,160,762.524 3,664,899.755 Index Allocation Trust 20,230,951.654 900,980.106 1,687,167.750 International Equity Index Trust 27,312,385.239 1,466,319.427 906,106.600 International Equity Index Trust B 446,554.593 4,084.237 .000 Mid Cap Index Trust 32,065,502.343 1,481,517.287 1,229,325.940 Small Cap Index Trust 11,982,220.281 574,698.731 423,210.918 Total Bond Market Trust A 63,141.250 .000 .000 Total Bond Market Trust B 15,261,337.910 478,983.228 678,006.890 Total Stock Market Index Trust 9,916,777.975 222,069.627 378,449.583 Proposal 3(d): Approval of an Amendment to the Advisory Agreement for the Index Allocation Trust restructuring the Advisory fee. Affirmative Against Abstain Index Allocation Trust 19,729,709.938 1,352,397.504 1,736,992.068 Proposal 5(a): Approval of Amended Fundamental Investment Restrictions regarding Concentration. Affirmative Against Abstain 500 Index Trust 21,151,347.016 752,961.161 611,708.753 500 Index Trust B 64,011,356.626 1,492,225.959 2,762,499.158 Index Allocation Trust 20,666,801.064 846,426.758 1,305,871.688 International Equity Index Trust 27,584,577.385 927,474.410 1,172,759.471 International Equity Index Trust B 428,021.294 14,102.813 8,514.723 Mid Cap Index Trust 32,196,225.861 1,393,719.568 1,186,400.141 Small Cap Index Trust 12,085,878.806 509,775.639 384,475.485 Total Bond Market Trust A 63,141.250 .000 .000 Total Bond Market Trust B 15,522,958.975 393,663.860 501,705.193 Total Stock Market Index Trust 9,968,173.787 182,552.134 366,571.264 51 Proposal 5(b): Approval of Amended Fundamental Investment Restrictions regarding Diversification. Affirmative Against Abstain 500 Index Trust 500 Index Trust B Index Allocation Trust International Equity Index Trust International Equity Index Trust B Mid Cap Index Trust Small Cap Index Trust Total Bond Market Trust A Total Bond Market Trust B Total Stock Market Index Trust Proposal 5(c): Approval of Amended Fundamental Investment Restrictions regarding Borrowing. Affirmative Against Abstain 500 Index Trust 500 Index Trust B Index Allocation Trust International Equity Index Trust International Equity Index Trust B Mid Cap Index Trust Small Cap Index Trust Total Bond Market Trust A Total Bond Market Trust B Total Stock Market Index Trust Proposal 5(d): Approval of Amended Fundamental Investment Restrictions regarding Underwriting. Affirmative Against Abstain 500 Index Trust 500 Index Trust B Index Allocation Trust International Equity Index Trust International Equity Index Trust B Mid Cap Index Trust Small Cap Index Trust Total Bond Market Trust A Total Bond Market Trust B Total Stock Market Index Trust Proposal 5(e): Approval of Amended Fundamental Investment Restrictions regarding Real Estate. Affirmative Against Abstain 500 Index Trust 500 Index Trust B Index Allocation Trust International Equity Index Trust International Equity Index Trust B Mid Cap Index Trust Small Cap Index Trust Total Bond Market Trust A Total Bond Market Trust B Total Stock Market Index Trust 52 Proposal 5(f): Approval of Amended Fundamental Investment Restrictions regarding Commodities. Affirmative Against Abstain 500 Index Trust 500 Index Trust B Index Allocation Trust International Equity Index Trust International Equity Index Trust B Mid Cap Index Trust Small Cap Index Trust Total Bond Market Trust A Total Bond Market Trust B Total Stock Market Index Trust Proposal 5(g): Approval of Amended Fundamental Investment Restrictions regarding Loans. Affirmative Against Abstain 500 Index Trust 500 Index Trust B Index Allocation Trust International Equity Index Trust International Equity Index Trust B Mid Cap Index Trust Small Cap Index Trust Total Bond Market Trust A Total Bond Market Trust B Total Stock Market Index Trust Proposal 5(h): Approval of Amended Fundamental Investment Restrictions regarding Senior Securities. Affirmative Against Abstain 500 Index Trust 500 Index Trust B Index Allocation Trust International Equity Index Trust International Equity Index Trust B Mid Cap Index Trust Small Cap Index Trust Total Bond Market Trust A Total Bond Market Trust B Total Stock Market Index Trust 53 Special Shareholder Meeting (unaudited) A Special Meeting of the Shareholders of John Hancock Trust (the Trust) was held at the Trusts principal office at 601 Congress Street, Boston Massachu- setts on January 8, 2008, as adjourned to January 28, 2008, as further adjourned with respect to the U.S. Multi Sector Trust to April 14, 2008. Proposal 1: Election of the following seven nominees as Trustees of JHT. Charles L. Bardelis James R. Boyle Peter S. Burgess Elizabeth G. Cook Affirmative Withhold Affirmative Withhold Affirmative Withhold Affirmative Withhold Lifestyle Aggressive Trust 50,872,878.716 1,961,988.394 50,946,745.506 1,888,121.604 50,921,246.818 1,913,620.292 50,907,565.757 1,927,301.353 Lifestyle Balanced Trust 722,440,768.829 20,770,644.567 723,034,553.871 20,176,859.525 722,433,212.598 20,778,200.798 720,545,480.134 22,665,933.262 Lifestyle Conservative Trust 65,389,321.960 2,750,694.230 65,528,021.712 2,611,994.478 65,611,602.665 2,528,413.525 65,473,840.383 2,666,175.807 Lifestyle Growth Trust 946,764,608.398 29,697,145.982 947,824,234.423 28,637,519.957 946,471,249.016 29,990,505.364 943,307,647.684 33,154,106.696 Lifestyle Moderate Trust 165,584,234.992 6,207,868.098 165,651,245.422 6,140,857.668 165,642,602.046 6,149,501.044 165,433,962.426 6,358,140.664 Hassell H. McClellan James M. Oates F. David Rolwing Affirmative Withhold Affirmative Withhold Affirmative Withhold Lifestyle Aggressive Trust 50,946,745.506 1,888,121.604 50,906,297.086 1,928,570.024 50,885,865.315 1,949,001.795 Lifestyle Balanced Trust 722,481,234.460 20,730,178.936 723,226,364.846 19,985,048.550 721,372,576.333 21,838,837.063 Lifestyle Conservative Trust 65,362,115.900 2,777,900.290 65,573,129.790 2,566,886.400 65,339,988.724 2,800,027.466 Lifestyle Growth Trust 946,360,876.615 30,100,877.765 946,829,605.598 29,632,148.782 943,767,169.609 32,694,584.771 Lifestyle Moderate Trust 165,252,975.838 6,539,127.252 165,512,328.830 6,279,774.260 165,164,102.973 6,628,000.117 28 Proposal 2(a): Approval of an Amendment to Declaration of Trust authorizing the conversion of JHT to another form of business entity. Affirmative Against Abstain Lifestyle Aggressive Trust 49,084,826.720 1,929,857.028 1,820,183.362 Lifestyle Balanced Trust 683,811,435.522 28,980,061.966 30,419,915.908 Lifestyle Conservative Trust 61,807,102.575 2,930,186.480 3,402,727.135 Lifestyle Growth Trust 894,038,616.718 44,420,389.619 38,002,748.043 Lifestyle Moderate Trust 155,914,947.736 7,160,663.007 8,716,492.347 Proposal 2(b): Approval of the Reorganization of JHT from a Massachusetts business trust to a Delaware limited liability company. Affirmative Against Abstain Lifestyle Aggressive Trust 49,631,236.039 1,834,601.522 1,369,029.549 Lifestyle Balanced Trust 691,044,473.047 24,517,315.999 27,649,624.350 Lifestyle Conservative Trust 62,348,857.950 2,385,758.994 3,405,399.246 Lifestyle Growth Trust 901,842,718.763 40,455,015.540 34,164,020.077 Lifestyle Moderate Trust 158,629,967.312 5,740,667.277 7,421,468.501 Proposal 3(a): Approval of an Amendment to the Advisory Agreement clarifying that the Adviser has authority to manage Fund assets directly. Affirmative Against Abstain Lifestyle Aggressive Trust 49,286,244.856 1,980,468.446 1,568,153.808 Lifestyle Balanced Trust 695,201,519.809 21,153,254.262 26,856,639.325 Lifestyle Conservative Trust 62,696,536.999 2,725,607.393 2,717,871.798 Lifestyle Growth Trust 907,723,027.106 34,202,650.857 34,536,076.417 Lifestyle Moderate Trust 159,286,121.924 5,377,104.680 7,128,876.486 Proposal 3(b): Approval of an Amendment to the Advisory Agreement clarifying the liability standard applicable to the Adviser. Affirmative Against Abstain Lifestyle Aggressive Trust 49,415,240.603 2,230,364.370 1,189,262.137 Lifestyle Balanced Trust 694,217,270.070 21,530,074.340 27,464,068.986 Lifestyle Conservative Trust 62,121,089.929 3,130,910.342 2,888,015.919 Lifestyle Growth Trust 904,875,663.653 36,812,838.585 34,773,252.142 Lifestyle Moderate Trust 159,433,195.205 5,086,465.426 7,272,442.459 Proposal 3(c): Approval of an Amendment to the Advisory Agreement transferring to a new service agreement with the Adviser the financial accounting and administrative services currently performed by the Adviser under the Advisory Agreement. Affirmative Against Abstain Lifestyle Aggressive Trust 49,045,748.520 2,322,026.260 1,467,092.330 Lifestyle Balanced Trust 689,402,880.312 25,157,303.522 28,651,229.562 Lifestyle Conservative Trust 61,975,502.379 2,974,845.856 3,189,667.955 Lifestyle Growth Trust 897,888,276.173 41,008,291.464 37,565,186.743 Lifestyle Moderate Trust 157,032,016.266 6,463,014.245 8,297,072.579 Proposal 3(d): Approval of an Amendment to the Advisory Agreement for each Lifestyle Trust restructuring the Advisory fee. Affirmative Against Abstain Lifestyle Aggressive Trust 47,294,606.591 3,433,910.202 2,106,350.317 Lifestyle Balanced Trust 676,128,162.752 37,394,788.544 29,688,462.100 Lifestyle Conservative Trust 61,446,341.596 3,245,501.407 3,448,173.187 Lifestyle Growth Trust 879,925,375.574 56,530,569.849 40,005,808.957 Lifestyle Moderate Trust 156,097,044.101 8,249,846.930 7,445,212.059 Proposal 5(a): Approval of Amended Fundamental Investment Restrictions regarding Concentration. Affirmative Against Abstain Lifestyle Aggressive Trust 50,205,828.005 1,531,072.396 1,097,966.709 Lifestyle Balanced Trust 701,837,800.931 19,677,075.862 21,696,536.603 Lifestyle Conservative Trust 63,249,667.669 2,473,482.519 2,416,866.002 Lifestyle Growth Trust 917,611,271.543 27,108,096.699 31,742,386.138 Lifestyle Moderate Trust 159,948,387.525 4,550,308.972 7,293,406.593 29 Proposal 5(b): Approval of Amended Fundamental Investment Restrictions regarding Diversification. Affirmative Against Abstain Lifestyle Aggressive Trust 50,365,729.983 1,371,170.418 1,097,966.709 Lifestyle Balanced Trust 702,231,072.738 19,350,160.200 21,630,180.458 Lifestyle Conservative Trust 63,238,021.246 2,500,955.347 2,401,039.597 Lifestyle Growth Trust 918,462,508.912 25,948,886.222 32,050,359.246 Lifestyle Moderate Trust 160,221,736.419 4,547,844.099 7,022,522.572 Proposal 5(c): Approval of Amended Fundamental Investment Restrictions regarding Borrowing. Affirmative Against Abstain Lifestyle Aggressive Trust 49,631,399.141 2,105,501.260 1,097,966.709 Lifestyle Balanced Trust 699,753,729.106 21,641,422.274 21,816,262.016 Lifestyle Conservative Trust 63,318,336.043 2,505,674.861 2,316,005.286 Lifestyle Growth Trust 912,131,744.115 32,108,284.910 32,221,725.355 Lifestyle Moderate Trust 159,507,593.211 4,980,493.062 7,304,016.817 Proposal 5(d): Approval of Amended Fundamental Investment Restrictions regarding Underwriting. Affirmative Against Abstain Lifestyle Aggressive Trust 50,004,707.276 1,732,193.125 1,097,966.709 Lifestyle Balanced Trust 701,817,497.881 19,173,087.852 22,220,827.663 Lifestyle Conservative Trust 63,416,086.440 2,322,890.153 2,401,039.597 Lifestyle Growth Trust 915,087,351.281 29,027,197.526 32,347,205.573 Lifestyle Moderate Trust 159,988,421.785 4,482,496.616 7,321,184.689 Proposal 5(e): Approval of Amended Fundamental Investment Restrictions regarding Real Estate. Affirmative Against Abstain Lifestyle Aggressive Trust 50,174,479.916 1,562,420.485 1,097,966.709 Lifestyle Balanced Trust 701,474,472.370 20,102,178.669 21,634,762.357 Lifestyle Conservative Trust 63,363,706.664 2,384,205.197 2,392,104.329 Lifestyle Growth Trust 915,012,989.813 30,027,455.653 31,421,308.914 Lifestyle Moderate Trust 159,868,425.688 4,742,719.735 7,180,957.667 Proposal 5(f): Approval of Amended Fundamental Investment Restrictions regarding Commodities. Affirmative Against Abstain Lifestyle Aggressive Trust 50,139,248.834 1,597,651.567 1,097,966.709 Lifestyle Balanced Trust 701,377,479.564 19,816,284.562 22,017,649.270 Lifestyle Conservative Trust 63,447,101.117 2,284,003.464 2,408,911.609 Lifestyle Growth Trust 914,859,792.728 29,320,575.460 32,281,386.192 Lifestyle Moderate Trust 159,396,799.845 5,103,469.580 7,291,833.665 Proposal 5(g): Approval of Amended Fundamental Investment Restrictions regarding Loans. Affirmative Against Abstain Lifestyle Aggressive Trust 49,821,542.370 1,915,358.031 1,097,966.709 Lifestyle Balanced Trust 700,064,844.836 21,242,809.751 21,903,758.809 Lifestyle Conservative Trust 63,200,812.436 2,547,099.425 2,392,104.329 Lifestyle Growth Trust 913,419,806.532 31,539,045.790 31,502,902.058 Lifestyle Moderate Trust 159,498,266.962 5,133,600.368 7,160,235.760 Proposal 5(h): Approval of Amended Fundamental Investment Restrictions regarding Senior Securities. Affirmative Against Abstain Lifestyle Aggressive Trust 50,085,393.198 1,651,507.203 1,097,966.709 Lifestyle Balanced Trust 701,857,585.962 19,746,847.063 21,606,980.371 Lifestyle Conservative Trust 63,320,259.159 2,418,717.434 2,401,039.597 Lifestyle Growth Trust 916,552,760.637 28,146,778.596 31,762,215.147 Lifestyle Moderate Trust 160,134,757.219 4,680,592.839 6,976,753.032 30
